,,,./   ..   ""'


                                                                                                                   ,-----·-----,
         AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)
                                                                                                                              ~          '



                                             UNITED STATES DISTRICT COU
                                                        SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                                   l            j
                                                                                                                         MAR 11 2019
                                                                                                                    ----~·-- --·"~----·--


                              United States of America                                                         -
                                                                                                                  CIJ- Pk ,_\S )l'-.:, 1 HIC1 COURT
                                                                                      JUDGMENT. IN . \qt:!IUMINl'ill'OA'SEAL 1f0RNIA
                                                                                                                             ,..·r.:r.'!JfY
                                                                                      (For Offenses Committed O~r·Neivember-,!;·!.98'.7~-·-~~------·-
                                                                                                                                                      I
                                              v.

                        Jose Guadalupe Barraza-Santillan                              Case Number: 3:19-mj-21213

                                                                                      Robert H Rexrode
                                                                                      Defendant's Attorney


         REGISTRATION NO. 83840298
         THE DEFENDANT:
          CiSJ pleaded guilty to count(s) I of Complaint
                                                   ---~-------------------~-----
          D was found guilty to count(s)
            after a plea of not guilty.
            Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
         Title & Section                   Natnre of Offense                                                        Count Number(s)
         8:1325                            ILLEGAL ENTRY (Misdemeanor)                                              I

         D The defendant has been found not guilty on count(s)
                                          -------------------
         0 Count(s)                           dismissed on the motion of the United States.
                           ------------------
                                                    IMPRISONMENT
               The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
        imprisoned for a term          oJI
                                       D TIME SERVED                              D                                    days

          CiSJ Assessment: $I 0 WAIVED CiSJ Fine: WAIVED
          CiSJ Court recommends. USMS, ICE or DHS or other arresting agency return all property and all documents in
         the defendant's possession at the time of arrest upon their deportation or removal.
         D Court recommends defendant be deported/removed with relative,                               charged in case


             IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
        of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
        imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
        United States Attorney of any material change in the defendant's economic circumstances.

                                                                                  Monday, March 11, 2019
                                                                                  Date of Imposition of Sentence



                                                                                  ~RRY.CKURREN
                                .~.
                             ,/(-·c; ·.
        Received                '
                      -DU-S~M------~



                                                                                  UNITED STATES MAGISTRATE JUDGE


        Clerk's Office Copy                                                                                                   3:19-mj-21213
